Citation Nr: 0305222	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the net worth of the appellant was excessive for the 
receipt of death pension benefits, effective January 1, 2001.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1945.  He died in January 1969.  The appellant is 
the custodian of the veteran's first wife.  

In a corpus of estate determination dated in January 2001, 
the Regional Office (RO) concluded that the net worth of the 
appellant was excessive for the receipt of death pension 
benefits.  


FINDINGS OF FACT

1.  The veteran's widow was born in July 1914.

2.  The assets of a testamentary trust may be considered in 
determining her net worth.

3.  Her assets are approximately $79,000 and her annual 
expenses are in excess of $46,000.


CONCLUSION OF LAW

The net worth of the veteran's widow was not excessive for 
the receipt of death pension benefits effective January 1, 
2001.  38 U.S.C.A. §§ 1541, 1543 (West Supp. 2002); 38 C.F.R. 
§§ 3.274(a), 3.275 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  By letter dated in March 2001, the appellant was 
informed of the reasons for the VA decision.  A statement of 
the case and a supplemental statement of the case apprised 
the appellant of the law applicable in adjudicating the 
appeal.  By letter dated in January 2003, the appellant was 
apprised of the pertinent provisions of the VCAA and of that 
evidence he needed to submit and the development the VA would 
undertake.  There is no indication that this correspondence 
was returned as undeliverable.  As such, the Board finds that 
the VA's duty to notify the appellant of the information and 
evidence necessary to substantiate the claim, as well as the 
actions expected of him and those the VA would provide, have 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains financial information concerning the 
veteran's widow.  There is no indication that there is any 
additional evidence that could be obtained.  Accordingly, the 
Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the appellant by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual background

The veteran died in January 1969.  The veteran's widow 
submitted a claim for death pension benefits in February 
2000.  She reported a net worth of $34,985, consisting solely 
of stocks, bonds and bank accounts.  She indicated that she 
received $500 per month from a testamentary trust, and 
$807.50 per month in Social Security benefits.  It was also 
noted that she was a patient in a nursing home.  An 
attachment to the above claim reveals that the veteran's 
widow paid $2839 per month for her nursing home care from 
personal funds.

A report of contact dated in September 2000 shows the 
appellant indicated that the value of the trust was 
approximately $100,000.  He related that the income of the 
veteran's widow consisted of $500 per month from the trust, 
and Social Security net amount of $782 per month.  

By a determination in October 2000, VA death pension benefits 
were awarded to the veteran's widow, effective March 1, 2000.

Following a request from the RO, the appellant provided 
additional information concerning the trust in a letter dated 
in January 2000, received in December 2000.  He noted that 
the veteran's widow was a beneficiary under the terms of a 
testamentary trust established in a will by C.P.H., a former 
husband.  He added that he was the trustee and was obligated 
to deliver to her on an annual basis, at least 60 percent of 
the net income of the trust.  As trustee, he was given the 
discretionary authority to make additional payments of 
principal and/or interest from the trust on behalf of the 
veteran's widow.  As the 60 percent net income of the trust 
was insufficient for the veteran's widow's care, the sum of 
$500.00 per month was being paid from the trust assets.  The 
appellant further indicated that the veteran's widow did not 
own any of the trust assets and that she was only entitled to 
payments as set forth above.  Her average monthly expenses 
were noted to be $3,325.00 per month.

A copy of the probated will of C.P.H. was received in 
December 2000.  The trust provisions are as summarized in the 
January 2000 letter from the appellant.  The trust 
specifically states that "[i]f at any time in the judgment 
of the Trustee, the aggregate of the income payable to my 
wife under this trust, and from all other sources shall be 
insufficient to provide for suitable support, care, 
necessities, medical attention, comfort, and maintenance of 
my wife, and in order for my wife to maintain the same status 
of living as she and I have experienced during our married 
life, then the Trustee in his uncontrolled discretion is 
authorized from time to time to pay such sums from the 
balance of the net income or from the principal of this trust 
for the benefit of my beloved wife...as the Trustee in the 
exercise of such discretion shall determine is required for 
such purpose."  

The corpus of estate determination dated in January 2001, 
shows that the veteran's widow was 86 years old and had a 
life expectancy of 5.6 years.  

By letter dated in March 2001, the RO advised the appellant 
that death pension benefits on behalf of the veteran's widow 
were terminated, effective January 2001, based on excessive 
net worth.  

A financial status report dated in May 2001 reflects that the 
assets of the veteran's widow were $11,014.  Her monthly 
income included $782 from Social Security.  Her average 
monthly expenses were $3846, including $3360 for nursing home 
expenses.

A statement from a brokerage company shows that the value of 
the trust as of April 26, 2002 was $79,521.55.

In an affidavit received in May 2002, the appellant stated 
that he had control over the financial affairs of the 
veteran's widow, and that, as of May 1, 2002, she had no 
assets.  It was stated that all her assets had been expended 
for her nursing home care and medical treatment.  The 
appellant also stated that the C.P.H. trust assets were 
$79,746.  He noted that her average monthly expenses were 
$4100.  He submitted statements from a brokerage company and 
a bank that confirmed the amount of the trust assets.

An undated financial status report is of record.  The monthly 
income of the veteran's widow was $4325.  It was indicated 
that she received $825 per month in Social Security benefits 
and received $3500 per month from the testamentary trust.  
Her average monthly expenses were $4322, including $3868 in 
nursing home expenses.  

By award letter dated in July 2002, the appellant was 
informed that the claim for death pension benefits was 
approved with entitlement to aid and attendance, effective 
June 1, 2002.  

Analysis 

Pension payable to a surviving spouse shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse is such that under all the circumstances, including 
consideration of the surviving spouse's income and the income 
of any child for whom the surviving spouse is receiving 
pension, it is reasonable that some part of the corpus of the 
estate be consumed for the surviving spouse's maintenance.  
38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(a).

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b).

In determining whether the estate should have been used for 
the appellant's maintenance, factors to be considered 
include: whether the property can be readily converted into 
cash at no substantial sacrifice; life expectancy; number of 
dependents; and potential rate of depletion, including 
unusual medical expenses.  38 C.F.R. § 3.275(d).

The initial question in this case is whether assets in the 
trust may be considered in determining whether the veteran's 
widow was eligible for death pension benefits prior to June 
1, 2002.  It is not disputed in this case that the assets of 
the trust were in excess of $79,000 as of April 2002.  The 
fact remains that in this case the terms of the trust 
specifically directed the trustee to use the trust assets for 
the support and maintenance of the veteran's widow.  Since 
the trust permits the use of trust assets for her benefit, 
such assets may be considered in a determination of the net 
worth.  See VAOPGCPREC 33-97.  

Nevertheless, the fact remains that the veteran's widow has 
been a resident in a nursing home since the inception of her 
death pension benefits award.  Since the inception of the 
claim, her monthly expenses have exceeded her monthly income 
by about $3000 per month, or $36,000 per year.  As noted on 
the undated financial status report received in 2002, she was 
receiving $3500 per month from the testamentary trust.  
Clearly, the assets of the trust will be consumed in a very 
short period of time, even less than the life expectancy of 
the veteran's widow.  Given the rate of depletion, it is 
clear that the net worth of the veteran's widow should not be 
a bar to the receipt of death pension benefits, effective 
January 1, 2001.


ORDER

Since the appellant's net worth was a bar to the receipt of 
death pension benefits effective January 1, 2001, the appeal 
is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

